Appeal by relator from an' order of the Supreme Court, Dutchess County, dated March 21, 1969, which denied his application for a writ of habeas corpus. Order affirmed, without prejudice to a new application upon a proper petition, and without costs. Relator’s purported petition substantially failed to comply with the requirements of CPLR 7002 (subd. [c]). We have not considered any of the substantive arguments raised in relator’s brief. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.